Title: To Thomas Jefferson from Benjamin Morgan, 27 August 1807
From: Morgan, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans Augt 27th 1807
                        
                        Your letter of the 18th Ulto enclosing me a Commission to Act as Secretary of this Territory reached me this
                            Morning—The Communications from Governor Claiborne which must have reached you Shortly After the date of your letter will
                            releive your Anxiety for the State of this Territory and render it unnecessary for me to Accept of the Appointment—
                  I am
                            with much respect your Most Obt Hble Servant
                        
                            Benja Morgan
                            
                        
                    
                     duplicate Via Tennessee reached me by same mail
                  
               